DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: 
“a handlebar part” should read --a handle part-- or “the handle part” should read --the handlebar part--;
“the other side” should read --another side-- (no number of sides is specifically set forth for the bar end and it is not inherent that the bar end has two and only two sides).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 1, the limitation “the handle” (line 18) renders the claim indefinite because the limitation lacks sufficient antecedent basis within the claim.
Re 1, the limitation “the foam” (first instance in line 19) renders the claim indefinite because the limitation lacks sufficient antecedent basis within the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 5,429,013) in view of McJunkin (US 2005/0248120).
	Re 1, Taylor discloses: an exercise bike auxiliary handle, comprising: a handlebar comprising a clamp part (2) and a handlebar part (1), wherein the handle part comprises an extension section (shown below as ES), a bent section (shown below as BS) and a lateral section (combination of SP and LP as shown below), and two ends of the 5bent section are integrally connected to the extension section and the lateral section (see fig 1), and the lateral section comprises a first part (shown below as LP) and a second part (shown below as SP) which are integrally connected to each other, the first part is longer than the second part (see below LP is longer than SP), and the first part is connected to the bent section (LP is connected to BS); a fastening part (4) configured to clamp with the clamp part correspondingly, wherein the fastening part and the clamp part are assembled by a plurality of bolts (bolts are 3, figs 7-8 illustrate a plurality of bolts); 10a bicycle handle sleeve (column 6, lines 20-21 describes foam grip) mounted on a peripheral side of the first part in an axial direction; and a bar end (7; column 7, line 20 describes 7 as “end cap”) comprising an end mounted on a peripheral side of the second part, so that one side (the radially exterior side) of the bar end is adjacent to one side of the bicycle handle sleeve (figs 1A-1B illustrate sleeve disposed around end cap and thus radially exterior side of end cap 7 is adjacent to radially interior side of foam handle sleeve) and the other side (radially interior side) of the bar end extends along the peripheral side of the second part (radially interior side of end cap is disposed in contact with SP); wherein the clamp part (2) has an arc clamping surface (see fig 8A), and the fastening part (4) has an arc fastening surface (fig 7B) facing the arc clamping surface (see figs 6-8); the exercise bike auxiliary handle is clamped (fig 2) with the handle (10) of an exercise bike.  

    PNG
    media_image1.png
    369
    402
    media_image1.png
    Greyscale

	Taylor does not disclose: wherein the fastening part has a hole outwardly cut through the arc fastening surface; when the exercise bike auxiliary handle is clamped with the handle of the exercise bike, the foam of the handle is forced to deform and a part of the foam can be accommodated and restrained in the hole.

	Taylor is silent on the specific features of the handle (10) of the exercise bike. For example, Taylor does not specifically describe the handle (10) as having a metal core covered by a foam grip. However, Taylor teaches providing a foam grip (column 6, lines 20-21) over the metal core of the auxiliary handle (1). Figure 9 of Taylor illustrates a rider gripping the handle (10), and thus one of ordinary skill in the art is reasonably motivated to consider improvements to the interaction between the rider’s hand/grip and the handle (1), including providing a foam grip over a metal core of the handle (10), for the purpose of mitigating vibrations transmitted to the rider’s hand and thus reducing hand fatigue.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided Taylor with: a foam grip covering the handle (10); as taught by Taylor (see column 6, lines 20-21), for the purpose of mitigating vibrations transmitted to the rider’s hand and thus reducing hand fatigue when the rider grips the handle (10).

McJunkin teaches: wherein the fastening part (50) has a hole outwardly cut through the arc fastening surface (see fig 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Taylor with: wherein the fastening part has a hole outwardly cut through the arc fastening surface; as taught by McJunkin, for the purpose of decreasing the overall weight of the device and to decrease the overall material used, potentially saving on material costs.

The resulting combination of Taylor in view of McJunkin (subsequently referred to as “Taylor et al”) discloses the limitation: when the exercise bike auxiliary handle is clamped with the handle of the exercise bike, the foam of the handle is forced to deform and a part of the foam can be accommodated and restrained in the hole; because where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case, Taylor et al discloses an identical, or substantially identical, device in comparison to the device claimed because Taylor et al discloses the claimed foam and hole, and thus Taylor et al anticipates the claimed structure. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Therefore, the claimed function of the foam deforming and being restrained within the hole is presumed to be inherent to-- Taylor et al.  See MPEP 2112.01(I) and 2114.  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 5,429,013) in view of McJunkin (US 2005/0248120), as applied to Claim 1 above, in view of Boyer (US 5,257,552).
Re 2, Taylor et al discloses: the limitations of Claim 1 (see rejection above).
Taylor further discloses: the extension section is extended from the bent 15section to the clamp part (fig 1). 
Taylor does not disclose: wherein the extension section is in a cone shape.
Boyer teaches: an extension section (30 or 50) having a cone shape (see figs 4, 5, and 7; column 6, lines 43-44 discloses “tapered”), for the purpose of increasing strength while decreasing weight and allowing for better absorption of impact energy and shocks (column 9, line 67 to column 10, line 9).
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Taylor et al with: wherein the extension section is in a cone shape; as taught by Boyer, for the purpose of increasing strength while decreasing weight and allowing for better absorption of impact energy and shocks.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 5,429,013) in view of McJunkin (US 2005/0248120), as applied to Claim 1 above, in view of Hed (US 9,266,575).
Re 3, Taylor et al discloses the limitations of Claim 1 (see rejection above).
Taylor does not disclose: a water bottle cage, wherein the water bottle cage is fastened on the same side of the extension section and the bent section as a plurality of screws inserted therethrough.
Hed teaches: a water bottle cage (124), wherein the water bottle cage is fastened on the same side of the extension section and the bent section (fig 11 illustrates screw hole on bent section and also an extension section) as a plurality of screws inserted therethrough (see fig 11, screw heads formed facing rider), for the purpose of providing an accessory that allows a rider to remain well hydrated (column 1, lines 31-32) at an easy to reach/access location (column 1, lines 34-35).
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Taylor with: a water bottle cage, wherein the water bottle cage is fastened on the same side of the extension section and the bent section as a plurality of screws inserted therethrough; as taught by Hed, for the purpose of providing an accessory that allows a rider to remain well hydrated at an easy to reach/access location.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 5,429,013) in view of McJunkin (US 2005/0248120), as applied to Claim 1 above, in view of Hollingsworth (US 6,263,759).
Re 6, Taylor discloses: the limitations of Claim 1 (see rejection above).
Taylor does not disclose: wherein the bicycle handle 25sleeve comprises a fastening part and a holding part, and the holding part is made by rubber material and annularly disposed on a peripheral side of the fastening part.
Hollingsworth teaches: wherein the bicycle handle 25sleeve (10) comprises a fastening part (27 or 28) and a holding part (22), and the holding part is made by rubber material (column 3, lines 29-31) and annularly disposed on a peripheral side of the fastening part (figs 1-2), for the purpose of providing a handle sleeve that is soft and comfortable for the rider to hold and yet will not turn around the handlebar during riding, and can be easily removed for replacement when desired (column 1, lines 55-60).
Furthermore, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness including: simple substitution of one known element for another to obtain predictable results. In the instant case, the prior art Taylor contained a device which differed from the claimed device by the substitution of the known handle sleeve of Hollingsworth. One of ordinary skill in the art could have substituted the known handle sleeve of Hollingsworth for the handle sleeve of Taylor to achieve predictable results, specifically providing a handle sleeve that is soft and comfortable for the rider to hold and yet will not turn around the handlebar during riding, and can be easily removed for replacement when desired.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the handle sleeve assembly of Hollingsworth for the handle sleeve assembly of Taylor, and thus to have provided Taylor with: wherein the bicycle handle 25sleeve comprises a fastening part and a holding part, and the holding part is made by rubber material and annularly disposed on a peripheral side of the fastening part; as taught by Hollingsworth, for the purpose of providing a handle sleeve that is soft and comfortable for the rider to hold and yet will not turn around the handlebar during riding, and can be easily removed for replacement when desired, and because it is no more than the simple substitution of one known element for another to achieve predictable results.  See MPEP 2143(B).
Response to Arguments
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive.
Re 1, Applicant argues that Taylor is specific in a climbing handle for restoring the relationship between a cyclist’s shoulders and his hands while riding uphill while the problem to be solved by the instant application is providing an auxiliary handle used on an indoor stationary bike.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an indoor stationary bike) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Re 1, Applicant argues that Taylor discloses, in column 6, lines 18-24, foam grip 6 and sponge grip 8 and fails to disclose any motivation for one of ordinary skill in the art to modify the exercise bike auxiliary handle as the present application.
In response to Applicant’s arguments, Applicant’s arguments do not connect the disclosure of Taylor to any specific claim limitation and thus it is unclear what specifically Applicant is arguing that Taylor lacks motivation for. The disclosure within column 6, lines 18-24 of Taylor of a foam grip applied to the auxiliary handle demonstrates that foam grips are broadly known, which provides the evidence and motivation to apply a foam grip to the handle of the exercise bike. Therefore, Applicant’s arguments are not persuasive.
Re 1, Applicant argues that Taylor does not disclose the limitation "bar end comprising an end mounted on a peripheral side of the second part, so that one side of the bar end is adjacent to one side of the bicycle handle sleeve, and the other side of the bar end extends along the peripheral side of the second part," because within Figure 1A of Taylor, the SP part is merely a plastic protective end cap 7 and the foam grip 6 is installed over the hand cap 7 and handle 1.
In response to Applicant’s arguments, Taylor discloses the limitation because the limitation is sufficiently broad to allow the “one side of the bar end adjacent to the bicycle handle sleeve” to be a radially outer side and for the “other side of the bar end extends along the peripheral side of the second part” to be a radially inner side. Therefore, the foam grip (6) being disposed about/over the end cap (7) then disposes the foam grip at the radially outer side of the end cap and disposes the second part at the radially inner side of the end cap, which is sufficient to read on the limitations of the claim. Therefore, Applicant’s arguments are not persuasive.
Re 1, Applicant argues that Taylor does not disclose: the fastening part has a hole outwardly cut through the are fastening surface, so that when the exercise bike auxiliary handle is clamped with the handle of an exercise hike, the foam of the handle is forced to deform and a part of the foam can be accommodated and restrained in the hole.
In response to Applicant’s arguments, the resulting combination of Taylor in view of McJunkin, as set forth above, discloses the limitation. For example, Taylor broadly discloses the use of a foam sleeve/grip and thus it would be obvious to apply a foam grip/sleeve to the handle of the exercise bike. McJunkin, as well as additional art set forth both in the “Pertinent Art” section, broadly disclose a hole formed in a fastening surface. Therefore, Applicant’s arguments are not persuasive.
Pertinent Art
	Each of Lin (US 2003/0221509), Huang (US 2008/0258423), Giard (US 6,058,800), Wang (US 2013/0101345), Engels (DE 20 2017 001 538), and Taiga (US 2010/0059638) discloses a fastening part having a hole outwardly cut through the arc fastening surface and demonstrate the feature is well-known and common in the art.
	Huang (US 5,319,995) discloses a resilient member (30) disposed between a handle (40) and clamp (11) and demonstrates that one of ordinary skill in the art is reasonably motivated to provide a resilient material between the metal core of a handle and a clamp.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656